The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 29, 2014

                                      No. 04-14-00245-CR

                                 David Nicholas GALLEGOS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR10033
                        Honorable Raymond Angelini, Judge Presiding


                                        ORDER


      The State’s first amended second motion for extension of time to file State’s Brief is
deemed MOOT.



                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court